Citation Nr: 1401251	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  11-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right ulnar neuropathy.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

On his December 2011 VA Form 9, the Veteran raised the issues of entitlement to increased ratings for his psychiatric disability and his ischemic heart disease.  However, as these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for right ulnar neuropathy and entitlement to a TDIU.  

Here, the Veteran stated on his VA Form 9 that his right ulnar neuropathy has worsened in severity since the most recent VA examination, which was conducted in August 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

The Veteran also seeks entitlement to a TDIU.  His service-connected disabilities are currently anxiety disorder, rated at 30 percent; coronary artery disease/ ischemic heart disease, rated at 30 percent; right ulnar neuropathy, rated at 10 percent; and, tinnitus, rated at 10 percent.  His combined disability rating is 60 percent.  

Since the decision concerning the rating for the ulnar disability could impact the outcome of the TDIU decision, the TDIU claim must likewise be remanded.  

Finally, on remand, records of any VA treatment dated since August 2011 should be associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any additional private treatment records concerning the Veteran's claims should also be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dated from August 2011 to the present, and any other private records of treatment as he may identify. 

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his various service connected disabilities, including any relevant symptoms and the impact of these conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  The Veteran should be afforded an appropriate VA examination in order to assess the current nature and severity of his service-connected right ulnar neuropathy.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination.  Any indicated tests should be conducted.  


4.  Then, schedule the Veteran for a VA examination with an appropriate person to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran is precluded from substantially gainful employment on account of his service-connected disabilities.  In making this determination, the person should take into account the Veteran's education and work history, but may not consider the Veteran's age or any impairment caused by nonservice-connected disabilities.

5.  After undertaking any other further development as may be deemed appropriate, re-adjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




